Citation Nr: 1324482	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-12 367	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to April 28, 2010, and a disability rating in excess of 30 percent from April 28, 2010, for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to a disability rating in excess of 10 percent prior to April 28, 2010, and a disability rating in excess of 30 percent from April 28, 2010, for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2009.  A transcript of the hearing has been associated with the claims file. 

When this case was previously before the Board in January 2010 and April 2012, it was remanded for further development. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

In November 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the issues on appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent prior to April 28, 2010, and a disability rating in excess of 30 percent from April 28, 2010, for peripheral neuropathy of the right lower extremity, by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent prior to April 28, 2010, and a disability rating in excess of 30 percent from April 28, 2010, for peripheral neuropathy of the left lower extremity, by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b).

In November 2012, the Board received a written statement from the Veteran's authorized representative that he "requested appeal to be withdrawn [on] 5/4/2012."  Thus, there remains no allegation of error of fact or law for appellate consideration as to the issues of entitlement to a disability rating in excess of 10 percent prior to April 28, 2010, and a disability rating in excess of 30 percent from April 28, 2010, for peripheral neuropathy of the right lower extremity, and entitlement to a disability rating in excess of 10 percent prior to April 28, 2010, and a disability rating in excess of 30 percent from April 28, 2010, for peripheral neuropathy of the left lower extremity.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal for entitlement to a disability rating in excess of 10 percent prior to April 28, 2010, and a disability rating in excess of 30 percent from April 28, 2010, for peripheral neuropathy of the right lower extremity is dismissed. 

The appeal for entitlement to a disability rating in excess of 10 percent prior to April 28, 2010, and a disability rating in excess of 30 percent from April 28, 2010, for peripheral neuropathy of the left lower extremity is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


